DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to an application filed 8 May 2019, which claims priority to a provisional application filed 31 January 2009.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 22 February 2021 has been considered by the Office to the extent indicated.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-13, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 16 of copending Application No. 16/406,449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they merely differ in their determination of types of diagnosis (i.e., organ failure, sepsis, or shock) and the difference in this determination merely amounts to a nonfunctional design choice.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 14 and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

The claims are replete with material unsupported by the originally filed specification. Specifically, the following material is unsupported:
4-6, 14, 18.	90 bpm, 38.4 degrees Celsius, white blood cell parameter greater than 12x109 L or less than 4 X 109 L. 

The only possible support is in the figures, which don’t support all of the above in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the specification or figures fail to disclose bpm, degrees Celsius and 12x109 L or less than 4 X 109 L. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 12 and 16 recite the following limitation: proximate the patient in the displaying limitation. Proximate is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1, 12 and 16 contain the limitation displaying the extracted data differently in the upon determination limitation. This is an intended use of the invention as it is not actually required by the claims. Accordingly their metes and bounds of the claim is unclear. There is insufficient antecedent basis for this limitation in the claim. It is also unclear how the extracted data relates to the extracted data subset. 

Claim 1 contains the limitation to provide targeted information corresponding to sepsis in the upon determination limitation. This is an intended use of the invention as it is not actually required by the claims. Accordingly their metes and bounds of the claim is unclear.


Claims 4-6, 14 and 18 contain unsupported matter. Accordingly their metes and bounds are also 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-20 are drawn to a method for treating a critical-care patient under the care of a caregiver at a healthcare facility, the method comprising: monitoring the patient with real-time monitoring equipment that captures physiological data corresponding to actual physical patient condition at time of capture, and storing captured physiological data in a real-time data store; accessing an electronic medical record data store that stores medical history of the patient; extracting, from a larger set of available data about the patient in both the real-time data store and the electronic medical record data store, a data subset, wherein the data subset is extracted based on a determination of relevance relative to a stored score or fixed heuristic rules that 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when treating a patient: Patients are monitored, personnel access patient data and analyze it in view of standards determined from plural caregivers, in order to determine important data in order to determine a course of action and order it. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions between medical personnel sharing medical information in order to diagnose and treat a patient falls under this description. In sum, the subject matter of the independent claims are a 

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – receiving input through the interactive display. The various structural elements receiving input through the interactive display merely amounts to data gathering and comprises insignificant extra solution activity to the abstract idea. It does not integrate the organized human activity into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe receiving or generically analyzing data. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) 

Claims 1, 3, 7-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being obvious over Martin et al. (U.S. Pre-Grant Publication 2009/0217194 A1), hereinafter Martin, in view of Levine et al. (U.S. PG-Pub 2003/0225597 A1), hereinafter Levine, further in view of Rosenfeld et al. (U.S. PG-Pub 2005/0159987 A1), hereinafter Rosenfeld.

As per claims 1, 12 and 16, Martin discloses a computer-implemented method for treating a critical-care patient under the care of a caregiver at a healthcare facility (Martin, Figs. 1, 4 and 5.), the method comprising: 
monitoring the patient with real-time monitoring equipment that captures physiological data corresponding to actual physical patient condition at time of capture, and storing captured physiological data in a real-time data store (Martin discloses directly monitoring a patient’s physiological state with real time equipment to store and present that information according to various rulesets, see paragraphs 27-28, 71, and Fig. 1 #100 and 105, and Fig. 5.); 
accessing an electronic medical record data store that stores medical history of the patient (System also collects and stores medical data about patient, see paragraphs 27-28, 71, and Fig. 1 #s 110, 115, 120 and 125, and Fig. 5.); 
extracting, from a larger set of available data about the patient in both the real-time data store and the electronic medical record data store, a data subset, wherein the data subset is extracted based on a determination of relevance relative to a (1.) stored score related to particular parameters or (16.) on application of fixed heuristic rules...  (Martin extracts a subset of data from the data received from the various resources, both data received in real time and ; 
analyzing the extracted data subset to determine whether one or more indicia of organ failure are present (Martin, the system analyzes the data corresponding to rules to determine if a patient is undergoing a given pre-identified condition, including heart attacks, which would be an indication of organ [heart] failure, see paragraphs 29-31, 35, 85, 93 and Figs. 4 and 7.),; 
displaying the extracted data subset within an interactive display proximate the patient (Data is grouped and displayed, see Fig. 2. Dashboards are operative to display anywhere, within or outside of a clinical setting, see paragraphs 38 and 115.); 
periodically repeating the monitoring, accessing, extracting, analyzing and displaying steps (System of Martin is operative to run continuously on monitored patient, see Fig. 1, 4, 5 and 7.); 
upon determination that one or more indicia of organ failure are present, displaying the extracted data differently than previously displayed, to provide targeted information corresponding to organ failure (Martin, Fig. 4, if a patient does not have an identified condition, the system displays the default dashboard. Once the system determines that the patient is experiencing a pre-identified condition, it displays targeted information corresponding to that condition, which results in the deprecation of unnecessary data, see Fig. 4 #430-450, and paragraphs 63-65, 67-69. At least one potential monitored condition is a heart attack, see pargaraph2 85 and 93.); and
in response to displaying the extracted data differently, displaying needed information (Dashboard enabled to display information needed to determine what orders to enter, see paragraph 31.).

Martin fails to explicitly disclose:
1.	results from submitting to multiple caregivers questions regarding importance placed on particular parameters in treating patients and receiving answers to the questions from the multiple caregivers;
12, 16.	rules that implement preferences of experienced caregivers who have been surveyed to identify data points most frequently consulted for various patient care scenarios; 
determination that sepsis or shock is present; and
receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system.

Levine teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide utilizing data from submitting to multiple caregivers questions regarding importance placed on particular parameters in treating patients and receiving answers to the questions from the multiple caregivers  and rules that implement preferences of experienced caregivers who have been surveyed to identify data points most frequently consulted for various patient care scenarios (Levine, paragraphs 32, 63 and 6), in order to provide “an expert system … for the collection, storage, manipulation and output of various record system data including member patient electronic medical records, treatment 

Rosenfeld teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
determination that sepsis or shock is present (Rosenfeld provides algorithms directed to determination of whether a patient is suffering from sepsis or shock, see paragraphs 58 and 60. );
receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system (Rosen provides an interface for a caregiver to input treatment orders, which are logged by the system, see Fig. 17 and paragraphs 221-222.) in order to provide a patient care system “that combines a real-time, multi-node telemedicine network and an integrated, patient care management system to enable specially-trained Intensivists to provide 24-hour/7-day-per-week patient monitoring and management to multiple, geographically dispersed ICUs from both on-site and remote locations” (Rosenfeld, paragraph 2.).

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings directed to the patient data processing of Martin with: 
surveying caregivers to arrive at parameters important to health conditions, as taught by Levine, in order to provide “an expert system … for the collection, storage, manipulation and output of various record system data including member patient electronic medical records, 
the determination that sepsis or shock is present and receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system, as taught by Rosenfeld, in order to arrive at a  patient care system “that combines a real-time, multi-node telemedicine network and an integrated, patient care management system to enable specially-trained Intensivists to provide 24-hour/7-day-per-week patient monitoring and management to multiple, geographically dispersed ICUs from both on-site and remote locations” (Rosenfeld, paragraph 2.).
Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2, 3, 7-11, 13, 17, 19 and 20, Martin/Levine/Rosenfeld discloses claims 1, 12 and 16, as detailed above. Martin further discloses:
3, 7, 13, 15, 19. wherein analyzing the extracted data subset comprises determining whether two or more of heart rate, mean arterial pressure and respiration rate are lower or higher than thresholds associated with [3, 7.] the stored score or the [13, 15, 19.] the fixed heuristic rules (Martin monitors blood pressure and compares it to threshold scores using rules, see paragraph 47 and Figs. 6 and 9. Martin is operative to assess any of the disclosed parameters in any combination, see Fig. 8.);
8, 20. 		periodically repeating the monitoring, accessing, extracting, analyzing, grouping and displaying steps comprises capturing updated physiological data on the order of every second (Martin updates accessed data in real time, see paragraph 47.);
9. 		wherein periodically repeating the monitoring, accessing, extracting, analyzing, grouping and displaying steps comprises accessing the electronic medical record data store to identify updates on the order of every few minutes (Martin updates accessed data in real time, see paragraph 47.);
10. 		wherein periodically repeating the monitoring, accessing, extracting, analyzing, grouping and displaying steps comprises accessing the electronic medical record data store to identify updates on the order of every two to four hours (Martin updates accessed data in real time, see paragraph 47.); and
11. 		wherein periodically repeating the monitoring, accessing, extracting, analyzing, grouping and displaying steps comprises displaying an updated organ status every 15 minutes (Martin updates accessed data in real time, see paragraph 47. Displaying whether a heart is undergoing from cardiac failure would comprise an organ status.).


Claims 2, 4-6, 14 and 18 are rejected under 35 U.S.C. 103(a) as being obvious over Martin/Levine/Rosenfeld, further in view of Gao et al. (U.S. PG-Pub 2009/0069642 A1), hereinafter Gao.

claims 2, 4-6, 14 and 18, Martin/Levine/Rosenfeld discloses claims 1, 12 and 16, respectively, as detailed above. Martin further discloses:
2. 		wherein analyzing the extracted data subset comprises determining whether heart rate, mean arterial pressure, respiration rate, temperature ... of the patient have changed over a period of seconds to minutes (Martin monitors blood pressure and compares it to threshold scores using rules including time based rules, see paragraph 47 and Figs. 6 and 9. Martin is operative to assess any of the disclosed parameters in any combination, see Fig. 8.);

Martin fails to explicitly disclose:
	2.	consideration of white blood cell count;
4. 	determining that heart rate is greater than 90 bpm and temperature is greater than 38.4 degrees Celsius;
5. 	determining that heart rate is greater than 90 bpm, temperature is greater than 38.4 degrees Celsius, and a white blood cell parameter is greater than 12 x 109/L;
	6. 	determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell parameter is less than 4 x 109/L; and
14, 18. determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell parameter is greater than 12 x 109/L or less than 4 x 109/L.  

However, Gao teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide consideration of one or more of the following factors: determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell parameter is greater than 12 x 109/L or less than 4 x 109/L (See the SIRS criteria of Gao at paragraph 87.) in order to provide a “dynamically reconfigurable patient monitor” that can monitor for sepsis (Gao, paragraph 87.).

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings directed to the patient data processing of Martin/Levine/Schoenberg with theconsideration of one or more of the following factors: determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell parameter is greater than 12 x 109/L or less than 4 x 109/L, as disclosed by Gao, because to do so would result in a patient data system that provides a “dynamically reconfigurable patient monitor” that can monitor for sepsis (Gao, paragraph 87.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Further, the Office notes assuming arguendo that the indicated material is not composed of admitted prior art, the cited parameters amount to a mere design choice, as there is no indication in the claim of what or how the determined parameters are functionally associated with the rest of the claimed invention. E.G., claims 14 and 18 discloses the determination of various physiological parameters, but then that determination is not functionally related to the claimed invention.



Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
28 April 2021